Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-11-2005

Slutzker v. Johnson
Precedential or Non-Precedential: Precedential

Docket No. 03-4046




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Slutzker v. Johnson" (2005). 2005 Decisions. Paper 1539.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1539


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                             Nos. 03-4046 & 03-4219


                            STEVEN G. SLUTZKER,

                             Appellant in No. 03-4219

                                          v.

PHILIP JOHNSON; *GERALD J. PAPPERT; STEPHEN A. ZAPPALA, JR., District
                    Attorney, Allegheny County, PA,

                             Appellants in No. 03-4046

                     *Amended per Clerk’s Order of 08/17/04


                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                               (D.C. No. 99-1952)
                  District Judge: Honorable Gary L. Lancaster

                         Argued October 4, 2004
       Before: SLOVITER, BECKER, and STAPLETON, Circuit Judges.

                            (Filed December 29, 2004)




                          ORDER AMENDING OPINION


    IT IS NOW ORDERED that the opinion in the above case be amended as follows:

          On page 4, first full paragraph, line 9, delete “Id. At 63.”
                         BY THE COURT:

                          /s/ Edward R. Becker
                         Circuit Judge


DATE: January 11, 2005